Citation Nr: 1810815	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-18 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for left ear hearing loss.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to April 1971. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York. 

The Veteran testified at an August 2015 videoconference hearing before the undersigned Veterans Law Judge.  A complete transcript of the hearing is of record.  

This matter was remanded by the Board in November 2015 to obtain outstanding treatment records and an addendum medical opinion based on review of the records, if any.  As discussed below, another remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded the matter for outstanding treatment records and an addendum medical opinion that considered those treatment records.  The AOJ obtained a medical opinion in September 2016.  In April 2017, medical records from May 1977 to December 1979 were associated with the claims file, but an addendum medical opinion was not obtained.  Another remand is therefore necessary to obtain an addendum medical opinion that is based on the entirety of the available treatment records and complies with the previous Board remand. 

Accordingly, the case is REMANDED for the following action:

1. Forward the claims file to the current VA Chief of Head and Neck Surgery, Otolaryngology, of the Buffalo, New York VA Medical Center or a similarly qualified medical professional to provide an addendum to the October 2012 and September 2016 §medical opinions.  The addendum medical opinion should note review of the medical records, dated May 1977 to December 1979, that were received in April 2017. 

2. Then, readjudicate the claim.  If the benefit on appeal continues to be denied, issue a supplemental statement of the case to the Veteran and his representative, and allow the appropriate time for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012) only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




